internal_revenue_service number release date index number ------------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b01 plr-128520-11 date december -------------------- -------------------- legend taxpayer rrsp rrsp ------------------- ------------------------ -------------------------------------- ------------------------------ -------------------------------------- ------------------------------ rrsp --------------------------------------------------------------------- -------------------------------------- tax years year year year year year date country x dear ---------------- --------------- ------- ------- ------- ------- ------- -------------------------- ------ plr-128520-11 this is in reply to a letter dated date as amended by supplemental information dated date and date requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer was born and raised in country x he moved to canada in year and became a citizen of canada while a resident and citizen of canada taxpayer established three registered retirement savings plans rrsp rrsp and rrsp in year taxpayer received a job offer in the united_states and moved to the united_states he eventually became a lawful permanent resident_of_the_united_states in year taxpayer became a citizen_of_the_united_states taxpayer was aware that canada does not tax income accruing in an rrsp until the income is distributed to the beneficiary of the plan taxpayer assumed that the u s tax rules regarding rrsps were identical to canada’s rules taxpayer retired in year but as of date taxpayer has not yet received any distributions from his rrsps taxpayer has complied with u s federal_income_tax laws since he first moved to the united_states by filing form sec_1040 u s individual_income_tax_return and paying tax owed in each year prior to year taxpayer did not know that he needed to make an election under the united states-canada income_tax convention the treaty in order to defer recognition of income in his rrsps for u s income_tax purposes he also was unaware of the obligation to file form_8891 u s information_return for beneficiaries of certain canadian registered retirement plans in year taxpayer independently learned about the irs offshore accounts tax compliance initiative by reading a newspaper taxpayer performed independent research and became aware of the provision in the treaty that provides for deferral of u s taxation of income accruing in an rrsp until there is an actual distribution of income from the plan shortly thereafter taxpayer consulted a law firm to confirm his understanding of his u s tax obligations with respect to his rrsps he was informed that in order to defer u s taxation on his rrsps an election must be made pursuant to article xviii of the treaty and revproc_2002_23 he also was informed about the requirement to file forms plr-128520-11 taxpayer retained tax attorneys to assist him in becoming fully compliant with u s tax laws with respect to his rrsps ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election for tax years pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp rrsp and rrsp as provided for in article xviii of the treaty law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make elections for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years taxpayer must plr-128520-11 file amended u s income_tax returns to which he attaches forms for each rrsp for each subsequent tax_year through the tax_year in which a final distribution is made from each rrsp taxpayer must attach to his u s income_tax return a form_8891 for each rrsp from which a final distribution has not been made except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer’s u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer’s amended returns for tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely m grace fleeman senior technical reviewer branch international enclosure copy for purposes
